Finch, J.
(dissenting). I vote to affirm the judgment appealed from. I am unable to see how the learned trial justice could have reached any other conclusion than that which he did, namely, to dismiss the complaint. The record on appeal shows that the plaintiff purchased certain stock of the Texas Producing and Refining Company by giving an order to a firm of brokers and paying the purchase price to them. The plaintiff does not allege in his complaint or even claim.in his brief on appeal that he purchased the stock from the defendant. Neither does the plaintiff allege in his complaint that the defendant had any connection through agency with the Texas Producing and Refining Company, or the brokers through whom the stock was purchased. In addition, the evidence from the lips of the plaintiff himself admits express notice given by the defendant that the latter had no connection whatsoever with the stock but was merely giving a friendly tip. The plaintiff testified: “ Q. Now, you remember saying a few minutes ago that Mr. Spiegel ■ told you that he was an insurance agent and had nothing to do with this thing except he was giving you a friendly tip, is that right? A. Yes, sir.” Since the plaintiff thus alleges a purchase, not from the defendant but from another, induced by the false representations *233of the defendant, it was necessary for the plaintiff to allege and prove as the correct measure of his damage the difference between the value of the stock at the time that he purchased the same and what it would have been worth if the representations made by the defendant were true. (Benedict v. Guardian Trust Co., 91 App. Div. 103; affd., 180 N. Y. 558.) Instead what the plaintiff attempted to do was to prove that at the time of the trial the stock in the company was worthless and thereby seek to recover from the defendant as the measure of his damage the amount of the purchase price which he had paid to another and hand over the stock to the defendant. Assuming that the stock may have been worth nothing at the time of the trial (and even this the plaintiff did not prove; all that he attempted being to prove that the corporation was then in bankruptcy without showing what, if any, dividends would be recovered), it does not follow that it was worth nothing at the time the plaintiff purchased it. In fact it is conceded in the record by both sides that it was quoted at a substantial amount in the open market after the purchase by the plaintiff and during the time that he was complaining to the defendant about his purchase.
Since the plaintiff thus failed to give evidence showing the proper measure of his damage upon the only theory upon which he could maintain the action according to his own testimony, it follows that the dismissal of the complaint was proper and should be affirmed.
Merrell, J., concurs.
Judgment reversed and pew trial ordered, with costs to the appellant to abide the event.